DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/622,578, filed on 13 December, 2019 in which claims 1 to 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Peoples Republic of China on 26 August, 2019. It is noted, however, that applicant has not filed a certified copy of the CN20190792060.4 application as required by 37 CFR 1.55.
Drawings
The drawings submitted on 13 December, 2019 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Examiner opines that WO 2020/215878 (Jun) is the most pertinent prior art.  Referring to annotated Figures 1 and 4, arguably Jun 
    PNG
    media_image1.png
    267
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    742
    718
    media_image2.png
    Greyscale
a display region, 110 [0079], comprising a light-transmissive sub-region, 120 [0079], for transmitting light to an under-screen camera, 200 [0079], the display device comprising: 
a first base layer, 131 [0081]; 
a second base layer, 132 [0081] disposed on the first base layer; 
a thin film transistor layer, as suggested by the description of the light emitting diode screen which is known in the art to incorporate a TFT to drive a pixel, disposed on the second base layer, as shown; and 
an organic light-emitting layer, which is part of the OLED display panel 100, disposed on the thin film transistor layer, as is conventional in the art; 
wherein the second base layer and the thin film transistor layer are provided with a through hole, 140 [0083], corresponding to the light-transmissive sub-region, as shown, the through hole comprises a stepped hole, as shown, and the through hole is filled with a light-guiding medium, e.g. air.
Jun does not teach a side of the first base layer facing the second base layer is provided with a light-guiding lens structure corresponding to the light- transmissive sub-region, and the light-guiding lens structure comprises a Fresnel lens.
Regarding claim 10, Jun does not disclose a side of the first base layer facing the second base layer is provided with a light-guiding lens structure corresponding to the light- transmissive sub-region.
Claims 2-9 and 11-19 depend directly or indirectly on claims 1 or 10 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893